Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending in the application.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on September 15, 2021 is not in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.
37 CFR 1.98(a) states in part,
(5) Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.

MPEP §609.04(a) states in part, 

(B) All content requirements of 37 CFR 1.98. See MPEP § 609.04(a) for more information. 
(1) Requirements for the IDS listing: 
(v) Non-patent literature cited by publisher, author (if any), title, relevant pages, and date and place of publication.

For Cite No. 7, under non-patent literature document, the IDS did not identify the document by a date of publication as required by 37 CFR 1.98(a).

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6-11, 15, 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, there is insufficient antecedent basis for “the role label.”
Regarding claim 6, the claim recites “the pods.”  It is not clear which pods “the pods” are referring to in the claim.  Claim 7 is rejected for the same reason as claim 6.
Regarding claim 6, the claim recites in part, “a plurality of active, standby and spare pods assigned to the service.”  It is not clear whether the claim requires a plurality of active pods, a plurality of standby pods, and a plurality of spare pods assigned to the service.
Regarding claim 15, there is insufficient antecedent basis for “the role label.”
Regarding claim 17, the claim recites “the pods.”  It is not clear which pods “the pods” are referring to in the claim.  Claim 18 is rejected for the same reason as claim 17.
Regarding claim 17, the claim recites in part, “a plurality of active, standby and spare pods assigned to the service.”  It is not clear whether the claim requires a plurality of active pods, a plurality of standby pods, and a plurality of spare pods assigned to the service.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 14-15, 17-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 14-15, 17-18 comprise contingent limitations.
Regarding contingent limitations, MPEP 2111.04 states in part,
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.

Claims 14-15, 17-18 do not require conditions to be met and therefore do not require corresponding steps to be performed.  For instance, claim 14 recites, “when the label indicating the high-availability state of the failed pod has a value indicative of an active state, reassigning the label indicating the high-availability state of the healthy pod from standby to active and to reassign the label indicating the high-availability state of the failed pod from active to standby.  The claim does not require the condition that the label indicating the high-availability state of the failed pod has a value indicative of an active state, and the invention may be practiced without the label of the failed pod having a value indicative of an active state.  Therefore, the claim does not require the step of “reassigning the label indicating the high-availability state of the healthy pod from standby to active and to reassign the label indicating the high-availability state of the failed pod from active to standby.”
Since the steps of the claims are not required to be performed, the claims fail to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 12-13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Leila Abdollahi Vayghan, Kubernetes as an Availability Manager for Microservice Application, 15 January 2019 (“Vayghan”) in view of Kelsey Hightower, Kubernetes Up & Running, September 2017 (“Hightower”).

Regarding claim 1, Vayghan teaches a state controller running in a Kubernetes system (Chapter II. pods in a Kubernetes cluster are deployed and managed by controllers), the state controller being operative to: 
- assign labels to pods, the labels indicating services to which the pods are assigned, and having high-availability states of the pods (Chapter II. Kubernetes deploys and manages is called a pod. pod is a collection of one or more containers, customized labels can be assigned to pods.  service [7], which defines a logical set of pods as its endpoints, service groups pods based on their labels); 
- detect a failed pod indicating a high-availability state of not ready (Chapter IV.  Kubelet detects the crash and brings the pod to a state where it will not receive new requests.  node hosting a pod fails… mark the node as not ready after the fourth missed status update); and 
- reassign the label and the high-availability state of the failed pod to a healthy pod, thereby changing endpoints of services provided and service flows from the failed pod to the healthy pod (Chapter 
While Vayghan discloses providing high-availability states of pods and high-availability state of not ready, Vayghan does not expressly teach that the label indicates the high-availability of pods and the failed pod having a label indicating a high-availability state of not ready.
	Hightower teaches pods having labels indicating high-availability state (p. 26.  Label Selectors, filter Kubernetes objects based on a set of labels.  get pods commands return all the Pods currently running in the cluster.  STATUS Running).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vayghan with Hightower such that the labels of Vayghan includes the state of the pods.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial to utilize the labels to access information regarding the pods including states of the pods and provide the capability to filter pods based on availability states provided in the labels.

Regarding claim 12, Vayghan teaches a method for operating a state controller, comprising: 
- assigning labels to pods, the labels indicating services to which the pods are assigned, and having high-availability states of the pods (Chapter II. Kubernetes deploys and manages is called a pod. A pod is a collection of one or more containers, customized labels can be assigned to pods.  service [7], which defines a logical set of pods as its endpoints, service groups pods based on their labels); 
- detecting a failed pod indicating a high-availability state of not ready (Chapter IV.  Kubelet detects the crash and brings the pod to a state where it will not receive new requests.  node hosting a pod fails… mark the node as not ready after the fourth missed status update); and 
- reassigning the label and the high-availability state of the failed pod to a healthy pod, thereby changing endpoints of services provided and service flows from the failed pod to the healthy pod (Chapter II.  when a pod fails due to a node failure, the corresponding controller will automatically create a new 
While Vayghan discloses providing high-availability states of pods and high-availability state of not ready, Vayghan does not expressly teach that the label indicates the high-availability of pods and the failed pod having a label indicating a high-availability state of not ready.
	Hightower teaches pods having labels indicating high-availability state (p. 26.  Label Selectors, filter Kubernetes objects based on a set of labels.  get pods commands return all the Pods currently running in the cluster.  STATUS Running).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vayghan with Hightower such that the labels of Vayghan includes the state of the pods.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial to utilize the labels to access information regarding the pods including states of the pods and provide the capability to filter pods based on availability states provided in the labels.

Regarding claim 23, Vayghan teaches a non-transitory computer readable media having stored thereon instructions for operating a state controller, said instructions comprising: 
- assigning labels to pods, the labels indicating services to which the pods are assigned, and having high-availability states of the pods (Chapter II. Kubernetes deploys and manages is called a pod. A pod is a collection of one or more containers, customized labels can be assigned to pods.  service [7], which defines a logical set of pods as its endpoints, service groups pods based on their labels);
 - detecting a failed pod indicating a high-availability state of not ready (Chapter IV.  Kubelet detects the crash and brings the pod to a state where it will not receive new requests.  node hosting a pod fails… mark the node as not ready after the fourth missed status update); and 
- reassigning the label and the high-availability state of the failed pod to a healthy pod, thereby changing endpoints of services provided and service flows from the failed pod to the healthy pod (Chapter II.  when a pod fails due to a node failure, the corresponding controller will automatically create a new 
While Vayghan discloses providing high-availability states of pods and high-availability state of not ready, Vayghan does not expressly teach that the label indicates the high-availability of pods and the failed pod having a label indicating a high-availability state of not ready.
	Hightower teaches pods having labels indicating high-availability state (p. 26.  Label Selectors, filter Kubernetes objects based on a set of labels.  get pods commands return all the Pods currently running in the cluster.  STATUS Running).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vayghan with Hightower such that the labels of Vayghan includes the state of the pods.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial to utilize the labels to access information regarding the pods including states of the pods and provide the capability to filter pods based on availability states provided in the labels.

Regarding claim 2, Vayghan in view of Hightower teach the state controller of claim 1, further operative to continuously monitor the pods state to detect failed pods (Vayghan.  Chapter IV.  Kubelet detects the crash and brings the pod to a state where it will not receive new requests.  node hosting a pod fails… mark the node as not ready after the fourth missed status update.  Hightower: p. 26.  Label Selectors, filter Kubernetes objects based on a set of labels.  get pods commands return all the Pods currently running in the cluster.  STATUS Running).

Regarding claim 13, Vayghan in view of Hightower teach the method of claim 12, further comprising continuously monitoring the pods state to detect failed pods (Vayghan.  Chapter IV.  Kubelet detects the crash and brings the pod to a state where it will not receive new requests.  node hosting a pod fails… mark the node as not ready after the fourth missed status update.  Hightower: p. 26.  Label .

Claims 3-5, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vayghan in view of Kelsey and Ghosh et al. US Patent Publication No. 2013/0046731 (“Ghosh”).

Regarding claim 3, Vayghan does not teach the state controller of claim 1, wherein, when the label indicating the high-availability state of the failed pod has a value indicative of an active state, the state controller is further operative to reassign the label indicating the high-availability state of the healthy pod from standby to active and to reassign the label indicating the high-availability state of the failed pod from active to standby.
Ghosh teaches when a label indicating high-availability of a failed node has an active state, a state controller is operative to reassign the label indicating the high-availability state of the healthy node from standby to active and to reassign the label indicating the high-availability state of the failed node from active to standby (para. [0138] detects that an active mid-tier database node at a first host has failed.  para. [0140] configures a standby node… to assume the role of active node.  para. [0143] configures the formerly failed node… as a new standby node).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vayghan and Hightower with Ghosh’s disclosure of switching the label of the standby node to active and switching the label of failed node from active to standby such that a label of a healthy pod is assigned to active and the label of a failed pod is assigned to standby.  One of ordinary skill in the art would have been motivated to do so for similar benefits of enabling the standby pod to resume the functions as the new active pod and providing a backup to the new active pod.

Regarding claim 4, Vayghan does not teach the state controller of claim 1, wherein, when the label indicating the high-availability state of the failed pod has a value indicative of a standby state, the 
Ghosh teaches when a label indicating the high-availability state of the failed node has a value indicative of a standby state, a state controller is operative to assign the label indicating the high-availability state of the healthy node previously without a label indicating the high-availability state to standby and to remove the role label from the failed node (para. [0147] failure at a standby node.  para. [0148] detects that a standby mid-tier database node… has failed.  para. [0150] deploys a copy of the mid-tier database at a spare node.  para. [0151] configures the spare node as a standby node).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vayghan and Hightower with Ghosh’s disclosure of assigning a label of standby node to a spare node when the standby node has failed such that a spare pod is implemented in Vayghan and provides as a replacement for a failed standby pod.  One of ordinary skill in the art would have been motivated to do so for similar benefits of providing backups to both the active pod and the standby pod.

Regarding claim 5, Vayghan does not teach the state controller of claim 3, wherein a pod having a label indicating the high-availability state having a value indicative of an active state is an active pod, a pod having a label indicating the high-availability state having a value indicative of a standby state is a standby pod and a pod having an empty label or no label indicating the high-availability state is a spare pod.
Ghosh teaches a node having a label indicating the high-availability state having a value indicative of an active state is an active node, a node having a label indicating the high-availability state having a value indicative of a standby state is a standby node and a node having an empty label or no label indicating the high-availability state is a spare node (para. [0138] detects that an active mid-tier database node at a first host has failed.  para. [0140] configures a standby node… to assume the role of active node.  para. [0143] spare node).  It would have been obvious to one of ordinary skill in the art 

Regarding claims 14-16, the claims are method claims corresponding to claims 3-5 and have similar subject matter.  Therefore, claims 14-16 are rejected under a similar rationale as claims 3-5.

Claims 6-9, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vayghan in view of Kelsey, Ghosh, and Chirammal et al. US Patent Publication No. 2018/0375936 (“Chirammal”).

Regarding claim 6, Vayghan does not teach the state controller of claim 5, wherein, when the pods are deployed by a deployment controller, each active pod periodically stores a state for each client of the service, in a dedicated storage area for each active pod, in a persistent volume (PV) that is claimed through a persistent volume claim (PVC) by a plurality of active, standby and spare pods assigned to the service.
Chirammal teaches each active node periodically stores a state for each client of the service, in a dedicated storage area for each active node, in a persistent volume (PV) that is claimed through a persistent volume claim (PVC) (para. [0017] network applications… may require the saving of an execution state for a particular user.  para. [0037] first persistent storage volume is created in the first storage node based on the first persistent volume claim.  para. [0042] instructs storage node 152 to generate a persistent storage 154 as a persistent storage volume for service container.  service container 160 periodically saves user progress to persistent storage 154).   Ghosh discloses a plurality of active, standby and spare pods assigned to the service.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vayghan, Hightower, and 

Regarding claim 7, Vayghan teaches the state controller of claim 5, wherein, when the pods are deployed by a statefulset controller. Vayghan does not teach when the pods are deployed, each active pod periodically stores a state for each client of the service in a persistent volume (PV), each pod having a dedicated a PV that is claimed in its entirety by the pod through a persistent volume claim (PVC).
Chirammal discloses when a container is deployed, each active container periodically stores a state for each client of the service in a persistent volume (PV), each pod having a dedicated a PV that is claimed in its entirety by the container through a persistent volume claim (PVC) (para. [0017] network applications… may require the saving of an execution state for a particular user.  para. [0037] first persistent storage volume is created in the first storage node based on the first persistent volume claim.  para. [0042] instructs storage node 152 to generate a persistent storage 154 as a persistent storage volume for service container.  service container 160 periodically saves user progress to persistent storage 154).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vayghan and Hightower with Chirammal’s disclosure of implementing persistent volume claims and enabling periodic storage in a persistent volume such that each active pod of Vayghan has a dedicated persistent volume for periodic storage of states.  One of ordinary skill in the art would have been motivated to do so for similar benefits of high-performance network storage (para. [0003]).


Ghosh teaches creating a replication service for an active node, the replication service being operative to replicate the state of the active node to the standby node (para. [0064] changes to node 150 may be constantly replicated at node 160.  para. [0088] replicate transactions from active nod 150 node to standby node 160).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vayghan and Hightower with Ghosh’s disclosure of a replication service such that states of the active pod of Vayghan are replicated to a standby pod.  One of ordinary skill in the art would have been motivated to do so for similar benefits of providing data to enable the standby pod to resume the functions as the new active pod.

Regarding claim 9, Vayghan does not teach the state controller of claim 8 wherein the replication service is further operative to replicate data, related with the active pod, stored in the PV.
Chirammal discloses a replication service operative to replicate data, related with the active container, stored in the PV (para. [0031] full copy of persistent storage 154 may be backed up to one storage node (e.g., storage node 157).  para. [0038] content of the first persistent storage volume may be replicated to the second storage node).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vayghan and Hightower with Ghosh’s disclosure of a replication service operative to replicate data stored in the PV.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial to provide backup for data in case of loss of storage (para. [0018],[0023]).

Regarding claims 17-20, the claims are method claims corresponding to claims 6-9 and have similar subject matter.  Therefore, claims 17-20 are rejected under a similar rationale as claims 6-9.

Allowable Subject Matter
Claims 10-11, 21-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and/or 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Lobig et al. US Patent Publication No. 2007/0150613 (para. [0023] switching system S1b to an active operating state.  failed switching system goes into the “hot standby” operating state.  para. [0025] as startup…, system s1 as “active” and the switching system s1b as “standby”). 

Avraham et al. US Patent Publication No. 2019/0361618 (para. [0069] storage claim may then be created/issued within the container.  storage claim… persistent volume claim.  Identify a predetermined amount of persistent data that is needed, e.g. predetermined number of storage volumes)


Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOSHUA JOO/Primary Examiner, Art Unit 2445